DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/31/2019.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2018/0069268 A1, hereafter Nakamura).
With regard to claim 1, Nakamura teaches a secondary battery comprising:
an outer can (outer can 2) also serving as a terminal of a first electrode, and having an opening [0034, fig. 1];
a sealing body (sealing body 14) sealing the opening of the outer can [0035, fig. 1]; and
an inner housing component (electrode group 4) housed with an electrolyte inside the outer can [0015, 0053, fig. 1], wherein:
the sealing body includes a lid plate (cover plate 16) fitted to the opening, the lid plate having an exhaust hole at a center (center through hole 19 that would allow exhaust to valve body 20), a valve body (valve body 20) arranged at a position closing the exhaust hole from outside of the lid plate (fig. 1), and a cap member also serving as a terminal of a second electrode (positive terminal 22) and electrically (in direct contact 
Nakamura does not explicitly teach the inner housing component includes a specific through hole (through hole 9; as interpreted requires a hole “specific” does not impart structural significance) having an inner diameter dimension equal to or less than an inner diameter dimension of the exhaust hole at a position facing the exhaust hole.  However in figure 1, Nakamura shows a specific through hole (through hole 9) that appears to have an inner diameter dimension less than an inner diameter dimension of the exhaust hole at a position facing the exhaust hole [0053, fig. 1]. This would obviate the use of a specific through hole (through hole 9) with an inner diameter dimension less than an inner diameter dimension of the exhaust hole.    

    PNG
    media_image1.png
    511
    554
    media_image1.png
    Greyscale

With regard to claim 2, Nakamura teaches the inner housing component is an electrode group (electrode group 4) wound in a spiral shape with the first electrode (6) and second electrode (8) stacked via a separator (10) and having a cylindrical shape as a hole including an electrode group through hole (9) penetrating a spiral winding center part (as seen in fig. 1) and the specific through hole comprises the electrode group through hole [0052-0053, fig. 1]. 
With regard to claim 3, Nakamura teaches the inner housing component is an electrode group (electrode group 4) wound in a spiral shape with the first electrode (6) and second electrode (8) stacked via a separator (10) and having a cylindrical shape as a whole including an electrode group through hole (9) penetrating a spiral winding center part (as seen in fig. 1) [0052-0053, fig. 1], and a current collector (current collector 28) arranged between the electrode group and the sealing body, the current collector having a current collector center through hole (29) provided at a position corresponding to the electrode group through hole of the electrode group (centered above as seen in fig. 1) [0057, fig. 1] and the specific through hole comprises the electrode group through hole [0052-0053, fig. 1]. 
With regard to claim 4, Nakamura teaches the inner housing component is an electrode group (electrode group 4) wound in a spiral shape with the first electrode (6) and second electrode (8) stacked via a separator (10) and having a cylindrical shape as a whole including an electrode group through hole (9) penetrating a spiral winding center part (as seen in fig. 1) [0052-0053, fig. 1], and a current collector (current collector 28) arranged between the electrode group (4) and the sealing body (16), the current collector (28) having a current collector center through hole (29) provided at a .

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akou et al. (US 2010/0112434 A1, hereafter Akou).
With regard to claim 1, Akou teaches a secondary battery comprising:
an outer can (outer can 37) also serving as a terminal of a first electrode, and having an opening [0083, fig. 11];
a sealing body (sealing cover 38) sealing the opening of the outer can [0069, fig. 1]; and
an inner housing component (electrode assembly 30) housed with an electrolyte inside the outer can [0072, 0102, fig. 11], wherein:
the sealing body includes a lid plate (sealing plate 38a) fitted to the opening, the lid plate having an exhaust hole at a center (central hole as seen in fig. 11), a valve body (valve plate 38c) arranged at a position closing the exhaust hole from outside of 
Akou does not the inner housing component includes a specific through hole (through hole in center of electrode assembly 30) having an inner diameter dimension equal to an inner diameter dimension of the exhaust hole at a position facing the exhaust hole.  However, as seen in fig. 11, Akou teaches a specific through hole (through hole in center of electrode assembly 30) that appears to have an inner equal to an inner diameter dimension of the exhaust hole at a position facing the exhaust hole [0066-0069, fig. 11].  This would obviate the use of a through hole with an inner equal to an inner diameter dimension of the exhaust hole at a position facing the exhaust hole.

    PNG
    media_image2.png
    592
    898
    media_image2.png
    Greyscale

With regard to claim 2, Akou teaches the inner housing component is an electrode group (electrode assembly 30) wound in a spiral shape with the first electrode and second electrode stacked via a separator and having a cylindrical shape as a whole including an electrode group through hole penetrating a spiral winding center part (as seen in fig. 11) and the specific through hole comprises the electrode group through hole [0066-0069, fig. 11]. 
With regard to claim 3, Akou teaches the inner housing component is an electrode group (electrode assembly 30) wound in a spiral shape with the first electrode and second electrode stacked via a separator and having a cylindrical shape as a whole including an electrode group through hole penetrating a spiral winding center part (as seen in fig. 11) [0066-0069, fig. 11], and a current collector (current collector plate 35) arranged between the electrode group and the sealing body, the current collector having a current collector center through hole provided at a position corresponding to the electrode group through hole of the electrode group (centered above as seen in fig. 1) [0068, fig. 11] and the specific through hole comprises the electrode group through hole [0066-0069, fig. 11]. 
With regard to claim 4, Akou teaches the inner housing component is an electrode group (electrode assembly 30) wound in a spiral shape with the first electrode and second electrode stacked via a separator and having a cylindrical shape as a whole including an electrode group through hole penetrating a spiral winding center part (as seen in fig. 11) [0066, fig. 11], and a current collector (current collector plate 35) arranged between the electrode group and the sealing body, the current collector having a current collector center through hole provided at a position corresponding to .

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ido et al. (US 2015/0303445 A1, hereafter Ido).
With regard to claim 1, Ido teaches a secondary battery comprising:
an outer can (outer can 10) also serving as a terminal of a first electrode, and having an opening [0060, fig. 1];
a sealing body (sealing body 30) sealing the opening of the outer can [0062, fig. 1]; and
an inner housing component (electrode group 20) housed with an electrolyte inside the outer can [0009, 0061, fig. 1], wherein:
the sealing body includes a lid plate (cover plate 31) fitted to the opening, the lid plate having an exhaust hole at a center, a valve body (valve element 32) arranged at a position closing the exhaust hole from outside of the lid plate, and a cap member also 
Ido does not explicitly teach the inner housing component includes a specific through hole (slit 421) having an inner diameter dimension equal to or less than an inner diameter dimension of the exhaust hole at a position facing the exhaust hole. However  in fig. 1 Ido teaches the inner housing component includes a specific through hole (slit 421) having an inner diameter dimension that appears less than an inner diameter dimension of the exhaust hole at a position facing the exhaust hole [0064, fig. 1]. This would obviate the use of a specific through hole (slit 421) with an inner diameter dimension less than an inner diameter dimension of the exhaust hole.    

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura as applied to claims 1-4 above, and further in view of Kozuki et al. (US 2010/0304199 A1, hereafter Kozuki).  
With regard to claims 5 and 6, Nakamura does not explicitly teach the claimed diameter relations.  However this would be an obvious variant to one of ordinary skill in the art since it would only require changes in the size of components.  See MPEP 2144.04 IV.  Furthermore the claimed ratios would result in a tapered structure with the inner diameter dimensions of holes increasing towards the cap of the battery.  This structure is known in the art as evidenced by Kozuki which teaches a current collector plate and lid plates with inner diameter dimensions of holes increasing towards the cap .

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akou as applied to claims 1-4 above, and further in view of Kozuki et al. (US 2010/0304199 A1, hereafter Kozuki).  
With regard to claims 5 and 6, Akou does not explicitly teach the claimed diameter relations.  However this would be an obvious variant to one of ordinary skill in the art since it would only require changes in the size of components.  See MPEP 2144.04 IV.  Furthermore the claimed ratios would result in a tapered structure with the inner diameter dimensions of holes increasing towards the cap of the battery.  This structure is known in the art as evidenced by Kozuki which teaches a current collector plate and lid plates with inner diameter dimensions of holes increasing towards the cap of the battery [0095, fig. 4] and would be an obvious design choice for one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724